                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION



RANDY JAY HALEY,
              Plaintiff,
v.                                            CASE NO. 5:18-cv-225-MCR/MJF
JAMES BLACKWOOD, et al.,
              Defendants.
                                         /



                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 25, 2018. ECF No. 6. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.




                                   Page 1 of 2
      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      DONE AND ORDERED this 22nd day of January 2019.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
